DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 13-15, 17, 21, 23, 26, 28, 47-49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the upper surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “an upper surface” and for compact prosecution has been examined below under this assumption.
Claim 21 recites the limitation "the upper surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “an upper surface” and for compact prosecution has been examined below under this assumption. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melkent et al. (U.S. Pub. No. 2007/0255414 A1, hereinafter “Melkent”).
Melkent discloses, regarding claim 10, a spinal implant device (10, see Fig. 13) comprising: a body (12) comprising a distal insertion end (see annotated Fig. 13 below), a proximal end opposite the distal insertion end (see annotated Fig. 13 below), an upper wall (14) configured to engage a superior vertebra (see Fig. 13), and a lower wall (16) forming a lower surface of the spinal implant device configured to engage an inferior vertebra (see Fig. 13), two opposing side walls (see annotated Fig. 13 below) extending between the distal insertion end and the proximal end (see annotated Fig. 13 below), the two opposing side walls extending between the upper wall and the lower wall (see Fig. 13, see also annotated Fig. 13 below); a central cavity (20); and a movable lid (30a), wherein the upper surface of the spinal implant device comprises the movable lid and the upper wall (see Fig. 13), wherein the movable lid is configured to enclose the central cavity along the upper surface when the movable lid is closed (see Fig. 13, note that when lid 30a is closed, it will enclose the central cavity along the upper surface, see 

    PNG
    media_image1.png
    578
    771
    media_image1.png
    Greyscale

Regarding claim 17, wherein a side wall of the two opposing side walls comprises one or more openings (38, see Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent, as applied to claim 10 above. 
Melkent discloses all of the features of the claimed invention, in the embodiment shown in Figure 13, as previously set forth above, except regarding claim 13, wherein the movable lid is configured to interlock with the two opposing side walls or the proximal end.
Melket disclose in an alternative embodiment shown in Figure 5, wherein the movable lid (30, see Fig. 5) is configured to interlock with the body (via 39, see Fig. 5, see para. [0039]) in order to prevent removal of the lid (see para. [0039]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the movable lid in the embodiment shown in Figure 13 of Melkent to interlock with the body in view of the embodiment shown in Figure 5 of Melkent in order to prevent removal of the lid. It is noted that adding the interlock in Figure 5 of Melkent would enable the movable lid (30a) to interlock with the inner surfaces of the two opposing sidewalls, the proximal end and the distal end. 

Claim(s) 14, 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent , as applied to claim 10 above, and in view of Joly et al. (U.S. Pub. No. 2017/0333205 A1, hereinafter “Joly”). 
Melkent discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 14, wherein at least one of the two opposing side walls comprises a thin framework; regarding claim 47, wherein the movable lid comprises a hinge; and regarding claim 48, wherein the movable lid is configured to rotate between a closed position and an opened position.
Joly discloses spinal implant device (2, see Figs. 21B-21D), wherein the device comprises a body (see annotated Fig. 21C below) and a movable lid (see annotated Fig. 21C below), wherein the movable lid comprises a hinge (A2, see para. [0090] “pivoting axis”), wherein the movable lid is configured to rotate between a closed position (see Fig. 21C) and an opened position (see Fig. 21D) in order to provide a suitable attachment means that enables easy, rapid, and reliable access into the cavity of the implant for inserting bone graft (see para. [0090]). Joly further discloses wherein the opposing side walls of the body comprise a thin framework (e.g. walls between openings 201, see also annotated Fig. 21D below) in order to allow the growth of bone tissue into the cavity (see para. [0061]). 

    PNG
    media_image2.png
    346
    457
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the movable lid in Melkent to be coupled to the distal end of the body when the movable lid is opened, to comprise a hinge, and to be configured to rotate between a closed position and an opened position in view of Joly in order to in order to provide a suitable attachment means that enables easy, rapid, and reliable access into the cavity of the implant for inserting bone graft. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the opposing sidewalls in Melkent to include a thin framework in view of Joly in order to allow the growth of bone tissue into the cavity. 

Claim(s) 1-2, 4-6, 15, 21, 23, 28, 44-46, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (U.S. Pub. No. 2007/0255414 A1, hereinafter “Melkent”) in view of Joly et al. (U.S. Pub. No. 2017/0333205 A1, hereinafter “Joly”). 
Melkent discloses, regarding claim 1, a spinal implant device (10, see Fig. 13) comprising: a body (12) comprising a distal insertion end (see annotated Fig. 13 above), a proximal end (see annotated Fig. 13 above) opposite the distal insertion end, two opposing side walls (see annotated Fig. 13 above) extending between the distal insertion end and the proximal end (see annotated Fig. 13 above), an upper wall (14) configured to engage a superior vertebra (see Fig. 13), and a lower wall (16) forming a lower surface (28) of the spinal implant device configured to engage an inferior vertebra (see Fig. 13); a central cavity (20); and a movable lid (30a), wherein the movable lid extends from the distal insertion end to the proximal end (see annotated Fig. 13 above); wherein the movable lid is configured to open to provide access to the central cavity to allow the central cavity to be packed with a material (see para. [0025] “cover can be removed to pack bone growth material”), wherein the movable lid is configured to close to form at least a portion of an upper surface of the spinal implant device (see Fig. 13, note that when closed the movable lid and the upper wall form an upper surface of the implant) after the central cavity is packed (see para. [0025] “reattached to prevent inadvertent escape of the bone growth material”).
Regarding claim 6, wherein the central cavity comprises at least 50% of the volume of the spinal implant device (see Fig. 13, note that the central cavity comprises the majority of the implant device and that the body is mainly just a perimeter surround the cavity).
Regarding claim 44, wherein the two opposing side walls extend between the upper wall and the lower wall (see Fig. 13).
Regarding claim 45, wherein the upper surface comprises the movable lid and the upper wall (see Fig. 13, note that the upper wall and the movable lid form an upper surface of the implant).
Melkent discloses, regarding claim 21, a spinal implant device (10, see Fig. 13) comprising: a body (12) comprising a distal end and a proximal end (see annotated Fig. 13 above) defining a length therebetween (see annotated Fig. 13 above), two opposing side walls extending between the distal end and the proximal end (see annotated Fig. 13 above), an upper surface wall (14) and a lower surface (16) defining a height therebetween (see annotated Fig. 13 above); a central cavity (20); and a movable lid (30a), wherein the upper surface of the spinal implant device comprises the movable lid and the upper wall (see Fig. 13, note that the movable lid and upper wall form an upper surface of the implant), 
Regarding claim 49, wherein the two opposing side walls extend between the upper wall and the lower surface (see Fig. 13, see also annotated Fig. 13 above).
Melkent fails to explicitly disclose, regarding claim 1, wherein the movable lid is coupled to the body when the movable lid is opened; regarding claim 2, wherein the movable lid comprises a hinge; regarding claim 4, wherein the movable lid is coupled to the distal end; regarding claim 46, wherein the movable lid is configured to rotate between a closed position and an opened position; wherein the movable lid can rotate between a closed position and an opened position; and regarding claim 23, further comprising a hinge; regarding claim 15, wherein at least one of the moveable lid, the upper wall, or the lower wall comprises a thin framework; and regarding claim 28, wherein at least one of the two opposing side walls comprises a thin framework. In addition, Melkent fails to explicitly disclose in the embodiment shown in Figure 13, regarding claim 5, wherein the movable lid comprises one or more ridges.
Joly discloses spinal implant device (2, see Figs. 21B-21D), wherein the device comprises a body (see annotated Fig. 21C below) and a movable lid (see annotated Fig. 21C below), wherein the movable lid is coupled to the distal end of the body (see annotated Fig. 21C below) when the movable lid is opened (see Fig. 21C), comprises a hinge (A2, see para. [0090] “pivoting axis”) and is configured to rotate between a closed position (see Fig. 21C, see paras. [0058] and [0090]) and an opened position (see Fig. 21D) in order to provide a suitable attachment means that enables easy, rapid, and reliable access into the cavity of the implant for inserting bone graft (see para. [0090]). Joly further discloses wherein the opposing side walls of the body and the movable lid comprise a thin framework (e.g. walls between openings 201, see also annotated Fig. 21D below) in order to allow the growth of bone tissue into the cavity (see para. [0061]).

    PNG
    media_image3.png
    415
    394
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    346
    457
    media_image4.png
    Greyscale

Melkent discloses in an alternative embodiment shown in Figure 12, wherein the movable lid (30) comprises one or more ridges (50, see Fig. 12) in order to facilitate insertion of the implant into the intervertebral space and prevent expulsion of the implant from the intervertebral space (see para. [0044]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the movable lid in Melkent to be coupled to the distal end of the body when the movable lid is opened, to comprise a hinge, and to be configured to rotate between a closed position and an opened position in view of Joly in order to in order to provide a suitable attachment means that enables easy, rapid, and reliable access into the cavity of the implant for inserting bone graft. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the opposing sidewalls and lid in Melkent to include a thin framework in view of Joly in order to allow the growth of bone tissue into the cavity. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify to movable lid in the embodiment shown in Figure 13 of Melkent to include a ridge in view of the embodiment shown in Figure 12 of Melkent in order to facilitate insertion of the implant into the intervertebral space and prevent expulsion of the implant from the intervertebral space. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent in view of Joly, as applied to claim 21 above, and in further view of Lindenmann et al. (U.S. Pub. No. 2011/0106259 A1, hereinafter “Lindenmann”).  
Melkent in view of Joly discloses, regarding claim 26, wherein at least one side wall comprises a longitudinally extending slot.
Lindenmann disclose a spinal implant (100, see Fig. 6), wherein the sidewall comprises a longitudinally extending slot (150) in order to provide a visibility window for observing the fusion occurring between the vertebral bodies and enhancing the vascularization of the bone graft disposed within the axial bore to assist fusion (see para. [0036]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sidewall in Melkent in view of Joy to include at least one longitudinally extending slot in further view of Lindenmann in order to provide a visibility window for observing the fusion occurring between the vertebral bodies and enhancing the vascularization of the bone graft disposed within the cavity to assist fusion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 10, 13-15, 17, 21, 23, 26, 28, 44-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Kleiner et al. (U.S. Pub. No. 2009/0198339 A1) discloses a spinal implant with a removable cover that retains bone fusion material. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773